ACCEPTED
                                                                                         03-14-00723-CR
                                                                                                 5350336
                                                                              THIRD COURT OF APPEALS
                                                                                         AUSTIN, TEXAS
                                                                                    5/19/2015 9:43:04 PM
                                                                                       JEFFREY D. KYLE
                                                                                                  CLERK
                               NO. 03-14-00723-CR

MARK FRUGE                                   *                     FILED IN
                                                 IN THE COURT OF APPEALS
                                                                3rd COURT OF APPEALS
    Appellant                                *                      AUSTIN, TEXAS
                                                                5/19/2015 9:43:04 PM
VS.                                          *   OF THE THIRD     JEFFREY D. KYLE
                                                                        Clerk
                                             *   SUPREME JUDICIAL
                                             *   DISTRICT OF TEXAS

THE STATE OF TEXAS                           *
     Appellee                                *   AT AUSTIN TEXAS


               MOTION FOR EXTENSION OF TIME TO FILE
                        APPELLATE BRIEF

TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:

      COMES NOW, Appellant, and files this Motion for an Extension in which to

file the Appellant’s Brief. In support of this motion, appellant shows the Court the

following:

                                       I.

      The Appellant was convicted in the District Court of Travis County, Texas of

the offense of aggravated assault. Appellant was assessed life in TDCJ.

                                       II.

      The deadline for filing the Appellant’s Brief is May 18, 2015 and Appellant has

requested one previous extensions.

                                       III.

      Attorney for the Appellant would further show the Court that he has been
diligent in preparing Appellee’s brief in this case. Due to a very busy docket counsel

is unable to complete the brief within the time frame. Counsel requests an extension

of time so that he may adequately prepare Appellant’s Brief. Counsel must complete

his investigation of the record and draft the brief.

      WHEREFORE, Appellant prays the Court grant this Motion and extend the

deadline for filing the Appellant’s Brief to June 22, 2015.


                                                Respectfully Submitted,

                                                ARIEL PAYAN
                                                Attorney at Law
                                                1012 Rio Grande
                                                Austin, Texas 78701
                                                (512) 478-3900
                                                (512) 472-4102 (fax)
                                                Arielpayan@hotmail.com

                                                 /s/ Ariel Payan

                                                ARIEL PAYAN
                                                State Bar No. 00794430


                            CERTIFICATE OF SERVICE


       By my signature above, I hereby certify that a true and correct copy of the above
and foregoing Motion for Extension of Time to File Appellate Brief has been delivered
to the Criminal District Attorney of said County Texas, on May 18, 2015.